Exhibit 12.1 Ratio of Income (Loss) To Combined Fixed Charges And Preferred Stock Dividends The following table sets forth the calculation of our ratio of earnings to combined fixed charges and preferred stock dividends for the periods shown (dollars in thousands): For the Year Ended For the period December 31, 2010 December 31, 2009 December 31, 2008 from Nov. 21, 2007 throughDec. 31, 2007 Net income (loss) before taxes $ $ $ ) $ ) Add: fixed charges (interest expense) preferred stock dividend - Income (loss) as adjusted $ $ $ ) $ ) Fixed charges (interest expense) + preferred stock dividend $ Ratio of income (losses) to combined fixed charges and preferred stock dividends 4.51X 10.23X (0.99X ) (5.99X
